IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BURGER KING,                           : No. 457 WAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (VRASIC),                        :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.